Citation Nr: 0909819	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-29 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for unspecified 
residuals of radiation exposure.  

2.  Entitlement to service connection for a left foot 
disorder, including a neuroma.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury, including vitreous detachment and 
refractive error.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
damage to the left facial nerve.  

8.  Entitlement to an increased rating for a hiatal hernia 
with gastroesophageal reflux disease and a prepyloric ulcer, 
currently evaluated as 30 percent disabling.  

9.  Entitlement to an increased rating for right shoulder 
tendonitis, currently evaluated as 10 percent disabling.  

10.  Entitlement to an increased rating for meralgia 
paresthesia of the right thigh, currently evaluated as 10 
percent disabling.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 8, 1974, to 
August 21, 1974, and from April 12, 1982, to June 1, 1992.  
He served in support of Operation Desert Shield/Storm from 
August 1990 to February 1991, without service in the 
Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision entered in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California which, in pertinent part, 
granted entitlement to increased ratings for service-
connected disabilities involving a hiatal hernia with 
gastroesophageal reflux disease and a prepyloric ulcer, as 
well as right shoulder tendonitis and meralgia paresthesia of 
the right thigh, and denied entitlement to service connection 
for various disorders based on original claims or claims to 
reopen therefor.  By rating action in March 2008, the RO in 
Seattle, Washington, established service connection for 
residuals of a fracture of the second metatarsal of the right 
foot and, in response, the Veteran indicated in a written 
statement, dated later in March 2008, that such action 
satisfied his appeal only as to the right foot.  Service 
connection for left foot disablement, though not developed as 
an original claim, but as part of the claim to reopen for 
foot disablement, remains at issue and is further addressed 
in the REMAND portion of this document.  

Pursuant to his request, the Veteran was afforded a hearing 
before the RO in Salt Lake City, Utah, in July 2007.  A 
transcript of that proceeding is of record.  

The issue involving the veteran's original claim for service 
connection for a left foot disorder, including a neuroma, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has withdrawn from appellate consideration 
the issues of his entitlement to increased ratings for a 
hiatal hernia with a gastroesophageal reflux disorder and a 
prepyloric ulcer, right shoulder tendonitis, and meralgia 
paresthesia of the right thigh.  

2.  The Veteran alleges in-service exposure to ionizing 
radiation in the form of thorium oxide, but there is no 
medical evidence or competent opinion showing a current 
disability related to that alleged exposure.  

3.  By an RO decision entered in October 1996, service 
connection for eye, low back, and knee disorders, as well as 
facial nerve damage and headaches, was denied; following 
notice to the Veteran of such action and of his appellate 
rights, no appeal of the October 1996 action was initiated 
within the time limits prescribed by law.  

4.  Since entry of the October 1996 decision outlined above, 
evidence raising a reasonable possibility of substantiating 
the veteran's claims for service connection for disorders of 
each knee and for headaches has been received.  

5.  Since entry of the October 1996 decision, a portion of 
the evidence received to reopen previously denied claims for 
service connection for eye and low back disorders and for 
left facial nerve damage was not previously submitted to 
agency decision-makers, but such evidence does not relate to 
an unestablished fact necessary to substantiate any such 
claim; it is, in part, cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claims sought to be reopened, and it does not raise a 
reasonable possibility of substantiating those claims.  

6.  The Veteran's June 1974 pre-enlistment examination of the 
knees was normal, thereby raising a presumption of soundness; 
the evidence clearly and unmistakably shows that a left knee 
disability pre-existed service but it does not undebateably 
show that such disability was not aggravated during service; 
the competent evidence is in relative equipoise as to whether 
the Veteran's current left knee disability is linked to in-
service trauma.  

7.  The evidence is evenly balanced as to whether the 
Veteran's right knee disability began during active service.


8.  There is medical and lay evidence of chronic recurrent 
headaches during and after service; a competent opinion, 
which was based upon a review of the record and a thorough 
examination, links the Veteran's muscle 
contraction/tension/vascular headaches to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran as to pending claims for increase for a hiatal 
hernia with a gastroesophageal reflux disorder and a 
prepyloric ulcer, right shoulder tendonitis, and meralgia 
paresthetica of the right thigh have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  Service connection for claimed disabilities due to in-
service exposure to ionizing radiation is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311 (2008).

3.  The RO decision of October 1996, denying the veteran's 
claims for service connection for eye, low back, and knee 
disorders, as well as facial nerve damage and headaches, is 
final; new and material evidence has been submitted to reopen 
previously denied claims for service connection for disorders 
of each knee and for headaches; no new and material evidence 
has been submitted to reopen the previously denied claims for 
eye and low back disorders or for damage to the left facial 
nerve.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.104, 3.156 (2008).  

4.  Service connection for patellofemoral syndrome with 
chondromalacia of the left knee is warranted.  38 U.S.C.A. 
§§ 1111, 1110, 1131, 1153, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008); VAOPGCREC 3-
2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

5.  Patellofemoral syndrome with chondromalacia of the right 
knee was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008). 

6.  Service connection for chronic recurrent muscle 
contraction/tension/vascular headaches is warranted.  38 
U.S.C.A. §§ 1110, 1131, (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims for Increase

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the Veteran, by means of hearing 
testimony set forth in July 2007 that was subsequently 
reduced to writing, indicated that he was withdrawing from 
appellate consideration the issues involving his entitlement 
to increased ratings for a hiatal hernia with a 
gastroesophageal reflux disorder and a prepyloric ulcer, 
right shoulder tendonitis, and meralgia paresthesia of the 
right thigh.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration as to those matters, 
and as the Board does not have jurisdiction to review the 
appeal relating thereto, it must be dismissed.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principe, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the appellant to substantiate and complete his 
claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letters of February 2005 and November 2007, 
including the notice required by Dingess-Hartman. 

Regarding the reopening of previously denied claims, it is 
noted that in Kent v. Nicholson, 20 Vet. App. 1 (2006), it 
was held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.

Here, the RO did fulfill its notice obligations with respect 
to informing the appellant of the evidence and information 
needed to substantiate his attempts to reopen previously 
denied claims for service connection for various disorders 
through the RO's letter of February 2005, as supplemented by 
the RO's November 2007 letter.  Thereby, the appellant was 
advised that he needed to submit new and material evidence to 
reopen the previously denied claims and was advised of what 
was required to establish service connection under the 
particular facts of this case.

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
appellant prior to the RO's initial decision in May 2005 in 
accordance with Pelegrini; however, full VCAA notice 
including that pertaining to Dingess-Hartman, occurred 
subsequent to the initial adjudication, in contravention of 
Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that the notice involving Dingess-
Hartman was furnished to the Veteran at a point subsequent to 
the issuance of the last supplemental statement of the case 
by the RO.  That notwithstanding, the record supports 
reopening of the veteran's claims for service connection for 
right and left knee disorders and for headaches, as well as 
service connection therefor.  New and material evidence with 
which to reopen previously denied claims for service 
connection for an eye disorder, a low back disorder, and 
damage to the left facial nerve is, however, lacking.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  On 
that basis, and in the absence of any allegation of prejudice 
by or on behalf of the Veteran, the Board cannot conclude 
that any defect in the substance or timing of the of the 
notice provided affected the essential fairness of the 
adjudication, and, thus, the presumption of prejudice is 
rebutted.  Id.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
To the extent that the Veteran has identified additional 
treatment records regarding his knee disorders and headaches, 
the need to undertake further development is obviated by the 
Board's allowance of the benefits sought on appeal.  Notice 
is taken that the evidence of record includes the veteran's 
service treatment records, as well as various examination and 
treatment records compiled during post-service years by VA 
and non-VA sources, one or more statements from the veteran 
and his spouse, and testimony offered at a hearing before the 
Board, sitting at the RO, in July 2007.  In addition, the 
Veteran has been afforded one or more VA medical examinations 
during the course of the instant appeal.  Such examinations 
have provided findings and opinions which are adequate for 
rating purposes and there is no further duty to provide an 
examination or medical opinion with respect to the claims to 
reopen herein denied in the absence of the VA's receipt of 
new and material evidence.  38 C.F.R. §§ 3.159(c)(4)(C)(iii), 
3.326, 3.327 (2008).  

As the record is deemed to be adequate to permit the Board to 
fairly and accurately adjudicate each of the issues presented 
by this appeal, and the Veteran does not contend otherwise, 
the Board may proceed to adjudicate the merits of such claims 
without remand for additional action.  

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.

 Service Connection:  Unspecified Disability Due to Radiation 
Exposure

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  Firstly, there 
are diseases that are presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Secondly, service connection can be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is a radiogenic disease.  Thirdly, 
direct service connection can be established under 38 C.F.R. 
§ 3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  Under Combee, VA must not only determine 
whether a veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are as follow:  
Leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non- malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  If a claim is based on a 
disease other than one of those listed in 38 C.F.R. 
§ 3.311(b)(2), VA shall nevertheless consider the claim under 
the provisions of 38 C.F.R. § 3.311 provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease (that is, a disease that may be induced by ionizing 
radiation).  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.

When it is determined that a veteran (1) was exposed to 
ionizing radiation in service; (2) subsequently developed a 
radiogenic disease; and (3) such disease fist became manifest 
within a specified period, the claim will referred to the 
Under Secretary for Benefits for further consideration.  38 
C.F.R. § 3.311(b).  If, however, any of the foregoing three 
requirements has not been met, it shall not be determined 
that a disease has resulted to ionizing radiation under such 
circumstances.  Id.

The term "radiation-exposed veteran" means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i) (2008).  The term "radiation-risk 
activity" means, inter alia, onsite participation in a test 
involving the atmospheric detonation of a nuclear device.  38 
C.F.R. § 3.309(d)(3)(ii)(A) (2008).  The term "onsite 
participation" means, inter alia, during the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft, or other equipment used 
in direct support of the nuclear test.  38 C.F.R. 
§ 3.309(d)(3)(iv)(A) (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In this instance, the Veteran alleges that he was exposed to 
ionizing radiation as part of his duty when stationed at 
Kirtland Air Force Base in New Mexico, which he indicates is 
the largest repository of nuclear weapons in the free world.  
The Veteran asserts that he was assigned to provide security 
for laboratory testing areas and was, as a result, exposed to 
thorium oxide radiation.  His only proof of radiation 
exposure is provided through a September 1983 letter of 
appreciation from the Executive Officer of the 3416th 
Technical Training Squadron.  Therein, the veteran was 
recognized for his involvement in security patrols which 
prevented persons from entering Squadron training sites 
containing an alpha contaminant known as thorium oxide.  It 
was therein noted that exposure to that contaminant, and, in 
particular its inhalation, could lead to a somatic hazard and 
eventually some form of cancer.  

In this instance, the veteran does not allege that he has any 
disability related to his claimed in-service radiation 
exposure.  Nor does the record demonstrate the existence of 
any disorder resulting from the alleged radiation exposure, 
and, in particular, no medical professional specifically 
links any current disorder of the Veteran to his asserted 
radiation exposure.  Pertinent legal authority permits 
service connection only for a disease or injury resulting in 
disability that was incurred in or aggravated by service or 
secondary to a separate, service-connected entity.  Here, no 
such disability is alleged or shown and the VA's compensation 
program does not otherwise provide for service connection for 
radiation exposure, without a resulting disability.  

Even if the Board were to assume solely for the sake of 
argument that the Veteran is a radiation-exposed Veteran, 
that status is not sufficient, by itself, to warrant 
presumptive service connection under the provisions of 38 
C.F.R. § 3.309.  Rather, in order to warrant such a 
presumption, the Veteran must be diagnosed with one of the 
presumptive diseases specifically listed under 38 C.F.R. 
§ 3.309(d)(2).  In this case, no disability presumed to be 
related to exposure to radiation pursuant to 38 C.F.R. 
§ 3.309 is alleged or shown.  Accordingly, service connection 
cannot be granted on a presumptive basis. 

In addition, no radiogenic disease listed in 38 C.F.R. 
§ 3.311 is alleged or shown.  Moreover, the Veteran has not 
identified or submitted any competent scientific or medical 
evidence that any disorder from which he currently suffers is 
due to in-service exposure to ionizing radiation.  

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Here, 
the veteran does not allege or otherwise produce evidence 
indicating that in-service exposure to radiation led to the 
onset of a disability that is not listed in the presumptive 
provisions noted above.

In all, a preponderance of the evidence is against 
entitlement of the Veteran to service connection for a 
disability claimed to be the result of in-service exposure to 
ionizing radiation.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Newness and Materiality of the Evidence Submitted to Reopen 
Claims for Service Connection for Eye, Low Back, and Knee 
Disorders, Headaches & Damage to the Left Facial Nerve

Service connection for eye, low back, and knee disorders, as 
well as facial nerve damage and headaches, was denied by RO 
action in April 1994 and, most recently, in October 1996.  
Notice of the most recent denial and appellate rights was 
furnished to the Veteran in October 1996 correspondence from 
the RO in Anchorage, Alaska, following which no appeal was 
initiated within the time limits prescribed by law.  To that 
end, the October 1996 action was rendered final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the 
case here, the definition of new and material evidence is as 
follows:  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Given the finality of the most recent denials of service 
connection in October 1996, as set forth above, the question 
at this juncture is whether new and material evidence has 
been presented to reopen the veteran's previously denied 
claims.  This necessitates a review of the evidence submitted 
prior to and subsequent to those most recent, final denials.  

However, in this instance, notice is taken by the Board that 
the record includes medical opinion evidence set forth by a 
VA physician in December 2007 linking the veteran's headaches 
and disorders of each knee to his period(s) of military 
service.  That VA physician furnished medical opinions to the 
effect that the veteran's headaches had their onset while he 
remained on active duty, that his pre-existing left knee 
disorder was aggravated by service, and that his right knee 
disorder originated in service.  Such opinions, the 
credibility of which must be presumed for the limited purpose 
of this inquiry per Justus, supra, specifically link the 
veteran's knee disorders and headaches to his military 
service, including specific events occurring therein.  This 
evidence meets the requisites of 38 C.F.R. § 3.156, including 
raising a reasonable possibility of substantiating the claims 
for service connection for headaches and knee disorders.  To 
that extent, the previously denied claims therefor are 
reopened.  

The merits of those reopened claims are herein addressed by 
the Board, despite incomplete, if not incorrect, actions by 
the RO in the processing of those appeals.  The Board notes 
that the RO forwarded the claims folder without undertaking 
complete development as to the claim for headaches with 
respect to undertaking appropriated consideration of the 
employer data added to the record in March 2008 as to the 
veteran's use of sick leave for his claimed headaches and its 
failure to issue a supplemental statement of the case as to 
the claim for headaches, following the completion of a VA 
medical examination in December 2007.  Moreover, as to the 
claimed knee disorders, the RO advised the Veteran through 
its March 2008 supplemental statement of the case that 
additional medical input was being procured with respect to 
each knee; however, once that information was received by the 
RO, no supplemental statement of the case was issued prior to 
the forwarding of the case to the Board.  Moreover, the 
Veteran requested assistance in obtaining medical knee 
treatment records from Peterson Air Force Base and the Air 
Force Academy Orthopedic Clinic, but no action relating to 
that request was undertaken.  These errors, though 
significant, do not warrant remand for corrective action, 
given that the record supports entitlement to service 
connection for headaches and for disorders of each knee.  

The Veteran alleges that his headaches originated in service 
and his spouse offers written testimony as to her 
recollection based on direct observation that the Veteran 
began suffering from prostrating attacks of headaches 
beginning in 1989.  Service treatment records denote in-
service treatment, including hospitalization, for headaches 
and there is medical opinion evidence set forth by a VA 
physician that the veteran's chronic recurrent muscle 
contraction/tension/vascular headaches originated during 
military service and were present on a consistent basis 
following service discharge.  In the absence of probative 
evidence contraindicating entitlement, service connection for 
headaches is warranted.   

Regarding the veteran's knees, the Veteran alleges that he 
suffered from one or more injuries to his knees while on 
active duty.  Data recorded by the service department reflect 
that the June 1974 pre-enlistment examination of the knees 
was normal, thereby raising a presumption of soundness.  
38 U.S.C.A. § 1111.  VA's General Counsel determined in 
VAOPGCREC 3-2003 that the presumption of soundness is 
rebutted only where clear and unmistakable evidence shows 
that the condition existed prior to service and that it was 
not aggravated by service.  (Emphasis added.)  The burden of 
proof is on the government to rebut the presumption of sound 
condition by showing that a disability existed prior to 
service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service. 
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993) ; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003).

The Veteran experienced left knee problems shortly after his 
initial entry onto active duty and that he was discharged 
from that period of service with left knee synovitis, which 
was found by a service Medical Board to have existed prior to 
service.  The presence of a left knee disorder was not noted 
at the time of his re-entry onto active duty.  Treatment was 
received during the second period of enlistment for problems 
of each knee, with a periodic medical examination in March 
1992 yielding a diagnosis of a bilateral patellofemoral 
syndrome.  

The initial post-service examination by VA in June 1993 
identified knee-related complaints, with grating on motion 
and hypoesthesia, but such evaluation was incomplete both 
from a clinical and radiological standpoint.  As noted above, 
a VA examination in December 2007 culminated in entry of 
medical opinions to the effect that a pre-existing left knee 
disorder was aggravated by service and that a right knee 
disorder was incurred during service.  Further VA examination 
in March 2008 provided contradictory evidence, with the 
examiner finding there to be no chronic pathologic disorder 
of the left knee, there being only a diagnosis of left knee 
patellar dislocations by history.  The VA clinician further 
noted that a pre-service history of left patellar 
dislocation, with the history provided being consistent with 
not more than a natural progression of that condition.  With 
consideration of the service Medical Board and two post-
service VA medical opinions, the evidence clearly and 
unmistakably shows that the Veteran's left knee disability 
pre-existed service.  However, the evidence does not 
undebateably show that his left knee disability was not 
aggravated during service.  Under such circumstances, the 
presumption of soundness is not rebutted.  As the competent 
evidence is at least in equipoise as to whether there is a 
nexus between a current left knee disability and in-service 
trauma, service connection is warranted.

With respect to the right knee, the March 2008 examiner found 
only a single entry in service treatment records, that being 
in late 1991, regarding pain from a patellofemoral syndrome, 
and, as such, it was determined that the existence of chronic 
right knee disablement was not documented.  Thus, it was the 
examiner's conclusion that it was not at least as likely as 
not that a right knee disorder was secondary to or related to 
military service.  Neither of the opposing opinions 
referenced above is more persuasive that the other, and 
inasmuch as each is found to be on an equal footing, the 
Board finds the evidence to be in equipoise, such that the 
benefit of the doubt is resolved in the veteran's favor, and 
entitlement to service connection for a right knee disorder 
is also warranted.  

As concerns the remaining issues involving the veteran's 
attempts to reopen previously denied claims for service 
connection for eye and low back disorders and for left facial 
nerve damage, it is noted that the evidence on file in 
October 1996 included service treatment records, as well as 
the report of a VA medical examination performed in June 
1993.  

Received into the record since entry of the October 1996 
determination were duplicate service treatment records, as 
well as additional service treatment records consisting of 
more inclusive, if not original, records relating to periods 
of hospitalization in March and April 1985 for evaluation of 
headaches, sinusitis, asthma, and a contrast dye allergy, and 
in September 1990 for treatment of a hernia.  These periods 
of hospitalization were identified in lesser detail by 
medical records on file in October 1996.  Also submitted were 
further records as to a knee study undertaken in November 
1991, shown by prior evidence.  In addition, records not 
previously on file were provided, including the results of 
blood testing and a report of treatment for acute 
gastroenteritis in December 1991, which have no bearing on 
the issues before the Board, and the report of a periodic 
medical examination in March 1992 showing, in pertinent part, 
defective near and distant visual acuity correctable to 20/20 
in each eye.  

Also presented are examination and treatment records compiled 
by VA and non-VA sources during post-service years, and such 
indicate, in pertinent part, the existence of conjunctivitis 
in December 2000, and November 2002 complaints of chronic eye 
irritation and photophobia, with a showing of chronic 
inflammation, ptosis, and floppy-eyelid syndrome.  In early 
February 2003, an entropion repair of both upper lids was 
undertaken due to the floppy-eyelid syndrome and resulting 
keratopathy.   At the time of a VA medical examination 
conducted in February 2003 for evaluation of service-
connected disabilities, the Veteran set forth a complaint of 
chronic back pain; no back-related finding or diagnosis was 
recorded at that time.  Also on file are a July 2007 
statement from the veteran's spouse as to an unrelated matter 
and various statements from the Veteran regarding the 
disabilities in question and unrelated matters, as well as a 
transcript of the videoconference hearing before the Board, 
sitting at the RO in Salt Lake City, in July 2007.  

The evidence presented following entry of the October 1996 
denials, while indicating in greater detail the veteran's 
contentions as to the service incurrence of eye and back 
disorders and left facial nerve damage and, in fact, 
identifying various eye ailments and a single documented 
complaint of back pain as related to a medical professional, 
fails to document the existence of left facial nerve damage 
or current low back disablement.  Moreover, medical finding 
or opinion specifically linking any claimed disorder of the 
veteran's eye, low back, or left facial nerve to his military 
service is lacking.  Only a portion of the evidence was not 
previously submitted to agency decision-makers, but that 
evidence does not relate to an unestablished fact necessary 
to substantiate any of the claims in question.  It is, in 
part, cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claims sought 
to be reopened, and it does not raise a reasonable 
possibility of substantiating those claims.  As such, it is 
determined that new and material evidence has not been 
received to reopen previously denied claims for service 
connection for an eye disorder, a low back disorder, or 
damage to the left facial nerve.  This portion of the 
veteran's appeal must therefore be denied.  


ORDER

The issues of the veteran's entitlement to increased ratings 
for a hiatal hernia with a gastroesophageal reflux disorder 
and a prepyloric ulcer, right shoulder tendonitis, and 
meralgia paresthesia of the right thigh are dismissed.

New and material evidence has been received to reopen 
previously denied claims for service connection for disorders 
of the left and right knees and for headaches.

Service connection for a left knee disorder is granted.  

Service connection for a right knee disorder is granted. 

Service connection for chronic recurrent muscular 
contraction/tension/vascular headaches is granted. 

New and material evidence has not been received to reopen 
previously denied claims for service connection for an eye 
disorder, a low back disorder, or damage of the left facial 
nerve.  


REMAND

Review of the record indicates that the issue of the 
veteran's entitlement to service connection for a left foot 
disorder has not been subject to any prior final adjudication 
by any RO or the Board, contrary to the RO's finding to that 
effect in its rating decision of May 2005.  To that extent, 
the RO's inclusion of that issue under the umbrella of the 
veteran's attempt to reopen a prior final denial of service 
connection for a right foot disorder, as opposed to an 
original claim, is erroneous.  Remand is necessary for 
development of that original claim.  

Notice is also taken that, based on the RO's grant of service 
connection for residuals of a fracture of the second 
metatarsal in March 2008, the Veteran elected to withdraw 
only that portion of his appeal for service connection 
relating to his right foot.  No further action was then taken 
by the RO with respect to the pending, original claim for 
service connection for a left foot disorder, including a 
neuroma.  

Accordingly, this portion of the case is REMANDED for the 
following actions:

1.  Undertake those actions necessary to 
comply with the VCAA, as set forth in 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159 (2008), 
including notice to the Veteran of what 
information and evidence are needed to 
substantiate his original claim for 
service connection for a left foot 
disorder, including a neuroma.  He should 
also be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  He should also 
be advised that VA will assist him in 
obtaining service medical records or 
records of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

Depending upon the appellant's response, 
any and all assistance due him must then 
be provided by VA.

2.  Following any other development 
deemed necessary by the AMC, the 
veteran's original claim for service 
connection for a left foot disorder 
should be initially adjudicated as such, 
on the basis of all of the evidence of 
record and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain evidentiary 
development and to preserve the appellant's due process 
rights.  No inference should be drawn as to the outcome of 
this matter by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


